Citation Nr: 0705614	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  04-26 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1969.  The veteran was awarded a Purple Heart Medal 
for wounds received in connection with military operations 
against a hostile force.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the above claim.

In August 2005, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

In January 2006, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDING OF FACT

A cervical spine disability did not have its onset during 
active service or within one year after separation from 
service, or result from disease or injury in service, nor is 
such disability causally related to service-connected 
disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
cervical spine disability have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112 and 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in February 2002.  The veteran was told 
of the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The timing and content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  The veteran underwent VA 
examinations in December 2003 and April 2004.  The duty to 
notify and assist having been met by the RO to the extent 
possible, the Board turns to the analysis of the veteran's 
claim on the merits.


II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The Court has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Service connection for certain chronic disorders, such as 
arthritis, may be established based on a legal 
"presumption" by showing that such disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.

Finally, service connection may be granted for a disability 
which is aggravated by, proximately due to, or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310 
(2006).  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  The Board notes that 38 C.F.R. § 3.310, the 
regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  Since VA has been 
complying with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
cervical spine disability.  

Service personnel records show that the veteran was wounded 
in May 1967 with fragment wounds to the neck and forearm and 
was awarded the Purple Heart Medal.  Separation examination 
likewise shows that the veteran had multiple fragment wounds 
to the arm, neck and hip.  Service connection is in effect 
for residuals (scars) of fragments wounds to the left neck, 
right hip and left shoulder, each rated as noncompensable.   

The record does not show that the veteran received any 
treatment for his cervical spine until 1981.  In December 
1981, the veteran received VA medical treatment for his 
cervical spine.  He was diagnosed as having cervical 
spondylosis and underwent a cervical myelogram and anterior 
cervical discectomy with fusion of C5-6 and C6-7.  X-rays 
revealed degenerative joint disease of the cervical spine.  
The physician noted that the veteran was previously healthy 
until June 1980 when he backed into something while trying to 
lift a heavy object and struck his head.  Since that time, he 
had constant aching neck pain.  During April 1983 treatment, 
the veteran reported having a whiplash injury in 1979 and 
developed neck pain three months later.  Thereafter, the 
veteran continued to received both private and VA medical 
treatment for his back condition.  

In a letter dated April 2003, the veteran's private 
physician, Dr. K.D.S. stated that although it was not 
possible to say with medical certainty that the cervical 
spine condition was entirely due to the inservice shrapnel 
injury, chronologically prior to his shrapnel injury he had 
no previous cervical spine complaints and he started to 
develop his cervical spine problems following service.  He 
concluded that the veteran's spine condition may not be have 
been entirely due to shrapnel, but a significant portion of 
it was likely to be related.  

In December 2003, the veteran was afforded a VA examination.  
Following a physical examination and a magnetic resonance 
imaging, the veteran was diagnosed as having degenerative 
disc disease in the cervical spine at multiple levels and a 
history of anterior cervical discectomy and fusion, C5-6 and 
C 6-7.  The examiner noted that since the veteran had a 
fusion as a result of his shrapnel injury, which neurological 
spine literature stated would likely cause degenerative disc 
disease at other levels, the current degenerative disc 
disease could also be a result of the shrapnel injury.  

Following review of the claims file in April 2004, the 
December 2003 VA examiner issued an addendum to his opinion 
stating that the veteran's cervical spine fusion was not due 
to a service-connected condition and therefore his 
degenerative disc disease was not related to a service-
connected event, but was much more likely to be related to 
his injury sustained following service.  The examiner stated 
that after reading the claims file, the veteran's description 
that his fusion was due to a service-connected condition is 
in error.  Thus, because his cervical spine fusion was not 
due to a service-connected condition - his adjacent segment 
degenerative disc disease is NOT related to a service-related 
event, but is much more likely related to his injury while 
out of the military.  As such, the prior opinion was 
reversed.   

In April 2004, the veteran was afforded another VA 
examination.  The examiner, however, refrained from providing 
an opinion because he did not have the claims file to review.  
X-rays of the cervical spine showed marked degenerative 
changes at C5-C6 and C6-C7 levels.  There was also 
degenerative changes with the facet joints and narrowing at 
levels C4-C5 on the left and C2-C3 on the right.  

In this case, the Board finds that there is no persuasive 
medical evidence of record showing that the veteran's 
cervical spine disability had its onset during active service 
or within one year of his separation from active service, or 
is related to any in-service disease or injury.  Although the 
veteran's service medical and personnel records show that he 
sustained an injury to his neck in service, there is no 
medical evidence showing that the veteran had bone or joint 
involvement of the cervical spine.  In fact, there is no 
showing that he suffered from any problems or pain with his 
cervical spine following service until 1981.  In rendering a 
determination on the merits of claim, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
The long time lapse between service and any documented 
evidence of treatment preponderates against a finding that 
the veteran's current cervical spine condition is related to 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

The veteran's private physician stated that it was not 
possible to say with medical certainty that the cervical 
spine condition was entirely due to the inservice shrapnel 
injury; however, he concluded that a significant portion of 
the veteran's spine condition was likely to be related to 
service.  The Board observes that there is no indication that 
this doctor had reviewed the claims file prior to making a 
judgment regarding the etiology of the cervical spine 
disability.  The ability to provide a nexus opinion in this 
case based on such a complete review is particularly 
important.  When the VA examiner first provided a nexus 
opinion following VA examination in December 2003, the 
opinion was also unsupported by a review of the claims file 
(which contains objective documentation of the history, 
including the extent, of the veteran's neck and cervical 
spine problems both before and after service).  Following a 
review of the claims file, the same VA examiner completely 
reversed the opinion once the objective documents were 
assessed.  Accordingly, the Board finds that the April 2003 
private opinion is of little weight.      

The VA examiner, on the other hand, provided a definitive 
opinion that the veteran's current disability was not related 
to active service or to service-connected injury residuals, 
but rather was related to the post-service June 1980 injury.  
The examiner provided rationale and cited to specific 
evidence in the file as support for his opinion.  The opinion 
was based upon review of the claims file and a physical 
examination, and is found to be persuasive and of high 
probative value.  See Prejean v. West, 13 Vet. App. 444, 448-
9 (2000); Owens v. Brown, 7 Vet. App. 429 (1995) (the Board 
is free to favor one medical opinion over another provided it 
offers an adequate basis for doing so).  Thus, this VA 
opinion outweighs the private physician's opinion.     

Furthermore, the evidence does not show that the veteran was 
diagnosed with degenerative disease of the cervical spine 
within one year following his separation from service.  This 
disability was not diagnosed until December 1981, 12 years 
following service.  As such, service connection on a 
presumptive basis is not warranted.  See 38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.

During the August 2005 personal hearing, the veteran asserted 
that his current cervical spine condition was related to his 
inservice neck injury.  Neither the Board nor the veteran is 
competent to supplement the record with unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The competent and probative medical evidence does 
not link the veteran's current cervical spine disability to 
service or service-connected disability.  

The Board is also aware that the provisions of 38 U.S.C.A. § 
1154(b) may apply to the veteran's claim, given the veteran's 
assertion that a cervical spine disability resulted from the 
injury for which he received his Purple Heart Medal.  Though 
38 C.F.R. § 1154(b) entitles veterans who have engaged in 
combat to a presumption that the claimed injuries were 
incurred in service, the veteran is still required to bring 
forth evidence of a current disability and of a medical nexus 
between the current disability and service.  38 C.F.R. § 
1154(b) (2006), see generally Caluza v. Brown, 7 Vet. App. 
498, 510-11 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).  In this case, as described above, the 
competent and probative evidence does not provide the 
requisite medical nexus.  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for a cervical spine disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule as required by law and VA regulations.  See 
38 U.S.C.A. §5107.




ORDER

Service connection for a cervical spine disability is denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


